Citation Nr: 1425808	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  
In June 2012, the Board reopened this claim, which had previously been denied in a December 1982 rating decision, and remanded it for further evidentiary development.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

Because the Veteran failed to report to a VA examination, there is insufficient competent and probative evidence to establish a relationship between his current back disability and service or a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated October 2006.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs), post-service VA treatment records, and a VA examination report.  

The Veteran was also afforded a hearing before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the onset and symptoms of his claimed disability, as well as his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  
The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Additionally, the Appeals Management Center endeavored to undertake development as instructed in the Board's June 2012 remand.  Updated VA treatment records were obtained and associated with the claims file, the Veteran was given the opportunity to authorize VA to obtain private treatment records on his behalf, and he was scheduled for and notified of a VA examination.  However, the Veteran did not respond to the June 2012 letter requesting information and, as discussed in the Analysis portion of this decision below, he did not report for that examination nor has he provided "good cause" for failing to do so.  See 38 C.F.R. 
§ 3.655.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

In short, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran seeks service connection for a low back disability, which he asserts is either directly related to a back strain in service or is secondary to his service-connected bilateral pes planus.  As noted above, his claim was reopened by the Board in a June 2012 decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs document several complaints of back pain.  In August 1982, the Veteran indicated he hurt his low back while lifting, and was diagnosed with a minor back strain.  He continued to complain of low back pain the following day, and received a seven day duty restriction.  A month later, the Veteran reported for a follow-up examination, and stated that he had a tingling sensation down his right leg at times.  He was again diagnosed with back strain.  

The Veteran filed a claim for service connection for a low back condition in October 1982, the month of his discharge.  The claim was denied in a December 1982 rating decision, which stated that it was not expected that the minor back strain noted in August 1982 would leave any permanent residuals.

During VA treatment for other medical conditions in October 2003, the Veteran noted tenderness on the right side of his spine.  In September 2006, he reported constant low back pain that had become progressively worse over the past three years.  He filed a claim to reopen the prior denial of service connection for a low back disability that same month, alleging that his back condition was secondary to his service-connected bilateral pes planus.

In October 2006, the Veteran was afforded a VA examination in connection with his September 2006 claim.  At that time, he reported that his back pain had existed for 15 years.  X-ray imaging revealed no abnormal findings.  The examiner diagnosed the Veteran with lumbar strain, and opined that it was not due to or aggravated by his pes planus, as no causal relationship has been established between the two distinct disorders.

The Veteran continued to receive treatment for back complaints through VA.  During a podiatry appointment in October 2006, the podiatrist noted that the Veteran had back pain "with possible influence from pronated foot type."  A March 2008 MRI of his lumbar spine revealed mild bilateral foraminal narrowing at L4-5 and a subarticular disc herniation with a radial tear that was impinging upon the right S1 nerve root.  The assessment remained chronic low back pain.  In June 2008, the Veteran reported that he had been experiencing lumbar discomfort for about 10 years.  The treatment provider noted a September 2007 MRI study that indicated 
the lumbar vertebrae and discs were preserved in height, with lumbar alignment maintained.  In July 2009, the Veteran was noted to have recurrent back strain, with "no serious cause."

During his March 2012 hearing, the Veteran testified that he had experienced back pain since service, which he treated with heating pads and pain pills prior to seeking medical attention.

The Board acknowledges that the Veteran has a current low back disability and that he was treated for back pain in service.  However, the record does not indicate that the Veteran had arthritis in service or in the year following service, and due to his lack of cooperation in appearing for a scheduled VA examination, there is no probative medical opinion linking the current disability to active service or a service-connected disability, as is necessary to establish service connection in this instance.  

The Veteran's representative has argued that the Veteran must be afforded another VA examination in light of his previous failure to appear.  However, individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  Moreover, 38 C.F.R. § 3.655 provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  Here, the Veteran has not demonstrated good cause for failing to report, although he was notified of the missed examination and its consequences in a December 2012 Supplemental Statement of the Case (SSOC).  The examination appointment letter and SSOC were sent to the same address that has been in use since 2006 and neither has been returned as undeliverable.  Indeed, the Veteran and his representative have provided no explanation whatsoever for the missed examination.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 193.  

Because the Veteran failed to appear for his 2012 VA examination, the only medical opinions of record that address the possible etiology of his current low back disability are the 2006 VA examiner's negative opinion on secondary service connection and the October 2006 statement, made by a VA podiatrist, that the Veteran had back pain "with possible influence from pronated foot type."  Those opinions provide no substantive rationales for the conclusions reached, and the podiatrist's statement is speculative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Thus, neither opinion can serve as a basis to grant the claim.  

To the extent that the Veteran has offered his own opinion on the etiology of his current low back disability, back conditions can have numerous causes, and 
medical expertise is required to determine their etiology.  While the Veteran is a radiographer and is therefore familiar with diagnostic imaging, there is no indication that he has received any instruction in diagnosing or, more importantly, in determining the etiology of medical conditions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Thus, his unsupported opinion on this matter is not sufficient to establish service connection.

In short, a VA examination and medical opinion were necessary in this case to determine whether the Veteran's current low back disability was related to his active military service or caused or aggravated by his bilateral pes planus.  The Veteran was scheduled for such an examination but did not appear.  As a result, the record could not be developed in the manner required to establish service connection in this instance, and the claim must be denied.  See 38 C.F.R. § 3.655.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


